Case: 21-10059     Document: 00515976231         Page: 1     Date Filed: 08/12/2021




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                       August 12, 2021
                                  No. 21-10059                          Lyle W. Cayce
                                Summary Calendar                             Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Rodolfo Hernandez Roman,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 5:20-CR-100-1


   Before Southwick, Oldham, and Wilson, Circuit Judges.
   Per Curiam:*
          The Federal Public Defender appointed to represent Rodolfo
   Hernandez Roman has moved for leave to withdraw and has filed a brief in
   accordance with Anders v. California, 386 U.S. 738 (1967), and United States
   v. Flores, 632 F.3d 229 (5th Cir. 2011). Hernandez Roman has not filed a


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-10059      Document: 00515976231            Page: 2     Date Filed: 08/12/2021




                                      No. 21-10059


   response. We have reviewed counsel’s brief and the relevant portions of the
   record reflected therein. We concur with counsel’s assessment that the
   appeal presents no nonfrivolous issue for appellate review, with one
   exception. A review of counsel’s brief and the record reveals the following
   nonfrivolous issue: whether the district court erred by imposing Hernandez
   Roman’s sentence under 8 U.S.C. § 1326(b)(2) based on its categorization of
   his prior conviction for indecency with a child by exposure, pursuant to Texas
   Penal Code § 21.11(a)(2), as an aggravated felony under 8 U.S.C.
   § 1101(a)(43)(A) and (F) and 18 U.S.C. § 16.
          Because Hernandez Roman did not object to the treatment of his
   offense as an aggravated felony, we review for plain error. To show plain
   error, he must establish a forfeited error that is clear or obvious and that
   affects his substantial rights. See Puckett v. United States, 556 U.S. 129, 135
   (2009). If he makes such a showing, we have the discretion to correct the
   error only if it seriously affects the fairness, integrity, or public reputation of
   judicial proceedings. See id.
          In light of Esquivel-Quintana v. Sessions, 137 S. Ct. 1562, 1568-73
   (2017), United States v. Velazquez-Overa, 100 F.3d 418, 420 (5th Cir. 1996),
   and Sessions v. Dimaya, 138 S. Ct. 1204, 1223 (2018), the district court clearly
   or obviously erred by imposing Hernandez Roman’s sentence under
   § 1326(b)(2). He cannot show, however, that his substantial rights were
   affected by the classification of his prior conviction for purposes of applying
   the 20-year statutory maximum pursuant to § 1326(b)(2).                Hernandez
   Roman’s     21-month,      within-guidelines      prison    sentence   is   below
   § 1326(b)(1)’s 10-year statutory maximum term for pre-removal non-
   aggravated felony convictions and the record does not indicate that his
   sentence was influenced by an incorrect understanding of the statutory
   maximum. See United States v. Mondragon-Santiago, 564 F.3d 357, 369 (5th
   Cir. 2009).      Even so, a § 1326(b)(2) conviction carries collateral



                                           2
Case: 21-10059     Document: 00515976231         Page: 3   Date Filed: 08/12/2021




                                  No. 21-10059


   consequences. United States v. Ovalle-Garcia, 868 F.3d 313, 314 (5th Cir.
   2017). Therefore, we GRANT counsel’s motion to withdraw, excusing
   counsel from further responsibilities herein; we exercise our discretion to
   MODIFY the judgment to reflect a conviction under § 1326(b)(1); and we
   AFFIRM the district court’s judgment as modified. See 28 U.S.C. § 2106.




                                        3